ORDER
WALKER, District Judge.
The parties in this action have requested reconsideration of the court’s order of May 28, 1997. Having considered the parties’ submissions and the arguments made by counsel at the status conference held on June 20, 1997, the court finds that reconsideration is appropriate at this time. Accordingly, the court’s order of May 28, 1997, 966 F.Supp. 930, is VACATED. Plaintiffs are directed to file their motion not later than July 7, 1997. Defendant may file them response, if any, not later than July 21,1997. Plaintiffs may file a reply memorandum not later than July 28, *6131997. The court will hear oral argument on the motion on August 1,1997.
IT IS SO ORDERED.